Exhibit 99.2 AEGION CORPORATION Moderators:David Martin and Joe Burgess October 31, 2011 9:30 a.m. ET Operator: Good morning and welcome to Insituform Technologies – now Aegion Corporation’s Third Quarter 2011 earnings call.At this time, all participants are in a listen-only mode.Later, we will conduct a question and answer session and instructions will follow at that time.If anyone requires assistance during this call, please press star then zero on your touch tone telephone.As a reminder, this event is being recorded.Any financial or statistical information presented during this call, including any non-GAAP, the most directly comparable GAAP measures, and reconciliation to GAAP results will be available on our website at www.aegion.com. During this conference call, we will make forward-looking statements, which are inherently subject to risks and uncertainties. Results could differ materially from those currently anticipated due to a number of factors described in our SEC filings and throughout this conference call.We do not assume the duty to update forward-looking statements.Please use caution and do not rely on such statements. I will now turn the call over to David Martin, Senior Vice President and Chief Financial Officer.Sir, you may begin. David Martin: Thank you and welcome to our third quarter earnings call.I am joined this morning by Joe Burgess, President and CEO, David Morris, Senior Vice President and General Counsel, and Ruben Mella, Vice President of Investor Relations and Corporate Communications. As you saw from our press release yesterday, we are excited to announce the formation of a new holding company, Aegion Corporation – formally marking the next step in the evolution of our company as a result of strategic actions to broaden the Company’s reach with the establishment of growth platforms within the global infrastructure market.I will let Joe discuss the details and outlook for Aegion in a few minutes.I would like to give you the highlights from the quarter and year-to-date and our outlook for the fourth quarter and full year. · We achieved the high end of the recent guidance at $0.27 per diluted share, excluding the impacts of the one-time charges. · While that isn’t something to be especially excited about given our recent downgrade in earnings outlook, we saw a nice improvement in our NAR business performance in September. · The actions we took to reposition the North American Sewer Rehabilitation business are beginning to pay off, as that business delivered improved operating income in the third quarter, after losses through the first half of the year. · Second, the Energy and Mining segment continues to perform well with UPS on-track to deliver another record year and Corrpro performing strongly.And while Bayou has had its share of challenges this year, renewed activity in the off-shore Gulf of Mexico market points to a rebound beginning early in 2012 · Third, this is the first quarter we consolidated CRTS, Hockway and Fyfe.CRTS and Hockway didn’t contribute to earnings in the third quarter, and Fyfe was modestly profitable in September.These acquisitions will contribute to earnings modestly in the fourth quarter as a result of better timing of project activity in each of these businesses.With very strong backlog and improving prospects, these businesses will be significantly accretive to earnings per share in 2012. The quarter’s overall result definitely had a significant amount of noise from one-time charges.Let me describe them briefly: · First, as everyone knows, we took steps to finally use our strong balance sheet to finance the acquisitions and to position the Company for future growth and appropriate liquidity in the near-term.We redeemed our Senior Notes, which in the past had limited our flexibility to affect favorable transactions.We also replaced our prior bank credit facility with a new five-year $500 million multi-currency Credit Facility, with $250 million in a term loan and a $250 million line of credit.To redeem the Senior
